Citation Nr: 0520553	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  94-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
10 percent for the residuals of transitional cell carcinoma 
of the bladder for the period from December 1, 1991, through 
March 22, 1993.  

2.  Entitlement to a disability evaluation in excess of 
10 percent for the residuals of transitional cell carcinoma 
of the bladder for the period from April 1, 1994, through 
January 1, 1996.  

3.  Entitlement to a disability evaluation in excess of 
20 percent for the residuals of transitional cell carcinoma 
of the bladder for the period from July 1, 1997, through 
October 28, 1997.  

4.  Entitlement to a disability evaluation in excess of 
40 percent for the residuals of transitional cell carcinoma 
of the bladder for the period beginning October 1, 2000.  

5.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to the service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1965 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, concerning the initial rating for the 
service-connected residuals of bladder cancer; and from a 
July 2000 rating action concerning the TDIU issue.  

The case was last before the Board in July 2002, when it was 
remanded to the RO for further development.  It has now been 
returned to the Board for further appellate consideration.  





REMAND

After the case was returned to the Board in June 2004, the 
appellant was hospitalized at Walter Reed Army Medical Center 
(WRAMC) in January 2005 for the treatment of the service-
connected bladder cancer.  Two additional malignant tumors 
were surgically excised from the bladder at this time.  The 
medical records pertaining to this hospital treatment have 
been forwarded by the RO directly to Board.  In addition, the 
appellant was accorded an official VA examination in April 
2005.  The report of this examination has not been initially 
reviewed by the RO.  The appellant has not waived his right 
to have this pertinent evidence initially considered by the 
RO.

The Rating Schedule also mandates an official VA examination 
after the expiration of six months following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  The April 2005 VA examination of the appellant would 
not appear to satisfy this requirement.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  When all indicated record development 
has been completed and the expiration of 
six months following the cessation of 
surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic 
procedure for the bladder cancer, the 
veteran should be afforded a VA 
examination by a physician with 
appropriate expertise in order to 
determine the nature and extent of all 
current residuals of the service-
connected bladder cancer.  

The examiner should comment on the 
severity of any current voiding 
dysfunction, urinary frequency, 
obstructed voiding or urinary tract 
infections determined to be residual to 
the veteran's bladder cell carcinoma and 
treatment therefor.  Specifically, it 
should be noted whether the veteran 
requires the use of absorbent materials, 
how often such need to be changed, how 
many times he wakens to void at night, 
his daytime voiding interval, and whether 
any catheterization and/or drug therapy 
is required.  The examiner should also 
note whether there has been any 
recurrence of bladder cancer or the 
nature and severity of any other 
currently manifested residuals of the 
cancer.  The examiner should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
obtain and maintain substantially gainful 
employment.  The rationale for all 
opinions expressed also must be provided.  

5.  The RO of the AMC should also 
undertake any other development it 
determines to be warranted.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
review all of the relevant evidence and 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


